DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of Group I, Claims 4-6, 9-10, and 21 in the reply filed on 12/20/2021 is acknowledged.  The traversal is on the ground(s) that: (1) the Office has failed to provide any evidence to support the statement that "the modes of operation [of the claimed invention] are different" and "the inventions as claimed do not encompass overlapping subject matter," and (2) a search of all the claims would not impose a serious burden on the Office.  This is not found persuasive because: 
With regard to contention (1), the related inventions are distinct if the inventions as claimed can have a materially different design, mode of operation, function, or effect.  The inventions of Groups I and II can have a materially different design and effect with regard to production of a swollen fiber or production of a precursor fiber bundle, and with regard to porosity and application of a silicone finishing oil.  The inventions of Group I and III can have a materially different design and effect with regard to production of a swollen fiber or production of a stabilized fiber bundle, and with regard to treatment with a silicone finishing oil.  The inventions of Group II and III can have a materially different design and effect with regard to production of a precursor fiber bundle or production of a stabilized fiber bundle, and with regard to porosity, application of a silicone finishing oil and/or a content of silicon.  The inventions as claimed do not encompass overlapping subject matter because the limitations of one claimed invention would not read on the limitations of the other claimed invention (and vice versa).  
With regard to contention (2), there would be a serious search and/or examination burden if restriction were not required because the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing .
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitations, “performing heating in a first carbonization furnace having a temperature gradient of 300°C or more and 700°C or less,” and “subsequently performing a heat treatment in at least one carbonization furnace having a temperature gradient from 1000°C to a desired temperature.”  It is unclear if the recited temperature gradients are applied in the method as claimed.
Claim 21 recites the limitation “extension rate.”  It is unclear how the extension rate is measured and/or calculated (e.g. is it defined by a change in fiber length divided by initial length or final length, or is it otherwise related to relative velocities during the extension process?).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 4-6, 9 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsumura (JP 2009-046770, see attached machine translation) in view of Kawakami et al. (US 2008/0299389 A1).

Regarding claims 4-6, Matsumura teaches a manufacturing method in which a solution of an acrylonitrile series polymer is extruded from a nozzle ([0011]).

With regard to claimed limitation (i), Matsumura teaches an acrylonitrile series carbon fiber precursor fiber that contains more than 90.0 mass % acrylonitrile with copolymerizable monomers such as acrylic acid (meta) and its ester species, vinyl acetate, vinyl propionate, etc. ([0012]).  Matsumura teaches that the acrylonitrile series polymer is dissolved in a solvent, 

With regard to claimed limitation (ii), Matsumura teaches discharging into the air the solution of the acrylonitrile series polymer extruded from the nozzle and introducing the acrylonitrile series carbon fiber precursor fiber into a coagulation bath ([0011] and [0014]).  Matsumura teaches that an aqueous solution which contains the solvent used for spinning stock solution is preferably used as a coagulation bath ([0017]).  Matsumura teaches that when using dimethylacetamide and dimethylformamide, for example, the concentration of the solvent is preferably 70 to 90 mass %, and still more preferable is 75 to 85 mass % ([0017]).  Matsumura also teaches it is preferable that the temperature of a coagulation bath is usually 30 degrees C or less in consideration of this point, and it is still more preferable in being not less than 5 degrees C and 20 degrees C or less ([0018]).  For instance, Matsumura’s Working Example 1 uses dimethylacetamide/water = 78/22 (mass %), and a temperature of 15 degrees C ([0036]).

With regard to the claimed limitations (iii) and (iv), Matsumura teaches performing extension of the coagulation thread ([0019]).  For instance, Matsumura’s Working Example 1 teaches that the obtained coagulation thread was extended in the air, and subsequently extension washing was performed in hot water ([0036]).

Matsumura does not explicitly disclose (with regard to limitation iii) that the drawing in air is at a ratio in the range of 1.0 times or more and 1.25 times or less, a step of further drawing in a warm aqueous solution containing an organic solvent, or a total draw ratio of both drawing processes being 2.6 times or more and 4.0 times or less, or (with regard to limitation iv) that the drawing in hot water is at a ratio of 0.98 times or more and 2.0 times or less.

However, Kawakami et al. (“Kawakami”) teaches a carbon fiber produced by carbonizing a flame resistant fiber (Abstract and [0064]-[0069]).  Kawakami also teaches that it is preferable to draw the fiber when subjecting to a heat treatment (e.g. blowing hot air), and that it is preferable that the draw ratio is 1.05 to 4 times (drawing in air at a ratio in the range of 1.0 times or more and 1.25 times or less as claimed) ([0113]-[0114]).  Kawakami teaches that a coagulated yarn should be drawn in a drawing bath or washed in a water washing bath, or may be drawn in the drawing bath while being washed with water in the water washing bath ([0100]). Kawakami teaches that the draw ratio should be 1.05 to 5 times, preferably 1.1 to 3 times and more preferably 1.15 to 2.5 times, and that in the drawing bath, warm water or a solvent/water (e.g. DSMO/water) is used (drawing in a warm aqueous solution containing an organic solvent and/or drawing in hot water  as claimed) (see [0100] and [0178]).  Kawakami also teaches subjecting the coagulated yarn to a hot drawing in presence of water, and that as the draw ratio in bath and the draw ratio by steam, 1.5 times or more is preferable and 2.0 times or more is more preferable (drawing in hot water at a ratio of 0.98 times or more and 2.0 times or less as claimed) ([0104]-[0105] and [0109]).  

It would have been obvious to one having ordinary skill in the art at the time of the invention to have used in the method of Matsumura a draw ratio of 1.05 to 4 times for the step of drawing in hot air, and a draw ratio of 1.5 times or more for the step of hot drawing in water, and to have subjected the fiber to drawing in warm water and/or a solvent/water bath (e.g. a DSMO/water bath) at a draw ratio of 1.05 to 5 times, in order to obtain fibers having a molecular 


Regarding claim 9, Kawakami teaches it is possible to properly impart oil agent components to the coagulated fiber, and that the oil agent is, for example, that comprising a main oil agent component such as silicone ([0117]).  Kawakami also teaches that an imparted amount of such an oil agent component is obtained as the ratio of pure component to dried weight of the fiber, and 0.1 to 5 wt% is preferable, 0.3 to 3 wt% is more preferable and 0.5 to 2 wt % is still more preferable ([0118]).  The examiner notes that this step can occur prior to drawing steps (e.g. see [0179]-[0182] of Example 2).

Regarding claim 21, the examiner notes that Matsumura teaches, in an embodiment, a fiber density after a flame resistant treatment of 1.35 g/cm3 (see [0036] in Example 1, and [0023]).  
Kawakami teaches, in an embodiment, as a first carbonizing step, pre-carbonizing in nitrogen atmosphere at a temperature of 650° C. for 2 minutes under a draw ratio of 1 time, and then as a second carbonizing step, subjected to a carbonization treatment in nitrogen atmosphere at a temperature of 1450° C. for 3 minutes under a draw ratio of 0.96 times ([0238] in Example 14).  With regard to the claimed extension rates of 2% or more and -6.0% or more and 2.0% or less, and with regard to the claimed temperatures, Matsumura teaches carbonization treatment temperatures of 1000 ~ 1200 ℃ and 350 ~ 500 ℃, and teaches that the heating rate is 500 ℃ / minute or less, more preferably, 300 ℃ / min or less is more preferable, and further more preferably at 150 ℃ / min or less ([0024]-[0025]).  Matsumura also teaches that, in order to improve the compactness of carbon fiber, when carbonization treatment temperature is 350-500 degrees C, extension is preferable 1% or more, or more than 5% .


Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsumura (JP 2009-046770) in view of Kawakami et al. (US 2008/0299389 A1), as applied to claim 4 above, further in view of Tanaka et al. (US 2008/0152574 A1).

Regarding claim 10, Matsumura in view of Kawakami remains as applied above.

Matsumura further teaches that the kind of the oil agent component is not especially limited, but a polyether-based or a polyester surfactant, a silicone, an amino-modified silicone, an epoxy-modified silicone, a polyether-modified silicone can be imparted singly, or as a combination, and other oil agent components may also be imparted ([0117]).

Matsumura in view of Kawakami does not explicitly disclose wherein the amino-modified silicone compound satisfies the following conditions (1) and (2):
(1) kinematic viscosity at 25°C is 50 cSt or more and 5000 cSt or less, and
(2) amino equivalent mass is 1,700 g/mol or more and 15,000 g/mol or less.

However, Tanaka et al. (“Tanaka”) teaches an oil agent for a precursor fiber of carbon fiber (Abstract).  Tanaka teaches, in Examples 1-3, use of an amino-modified silicone having an amino equivalent of 2000 mol/g and a kinematic viscosity at 25° C. of 1000 or 3500 cSt ([0105], [0112] and [0116]).

It would have been obvious to one having ordinary skill in the art at the time of the invention to have used as the amino-modified silicone compound of Matsumura an amino-modified silicone compound having an amino equivalent of 2000 mol/g and a kinematic viscosity .



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(Kuroda et al. US 6,821,599 B1) and Okabe et al. (US 2009/0263576 A1). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                                        
/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789